DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 06/11/2021. As directed by the amendment: claims 1, 5-7, 11, and 15-16 have been amended and claims 4, 9-10, 12-14, and 17-19 have been cancelled.  Thus, claims 1-3, 5-8, 11, 15-16, and 20 are presently pending in this application. The Office submits that no new matter has been added. 
Response to Arguments
Applicant’s arguments, see page 6, filed 06/11/2021, with respect to the claim objections have been fully considered and are persuasive. The amendment of claims 5 and 17 to address the claim objections has overcome the objections. The claim objections of claims 5 and 17 have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 06/11/2021, with respect to the USC 112 rejections have been fully considered and are persuasive. By cancelling claims 9 and 13 and amending claims 1, 6-7, 11, and 16 has overcome the rejection. The 112 rejections of the claims have been withdrawn.
 Applicant’s arguments, see pages 7-8, filed 06/11/2021, with respect to the rejections of claims 1-20 under USC 103 have been fully considered and are persuasive. The Office submits that with the amendment to the independent claims 1 and 11 to further limit the all-suture anchoring element to consist essentially of (interpreted as comprising) an enlarged piece of cylindrical suture material or a suture tape. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lizardi (US 7381213 B2) in view of Sengun (US 20130296934 A1).
Claim Objections
Claim 11 is objected to because of the following informalities:
In regards to claim 11, ll 12-13 “wherein the all-suture anchor passed through the slot” should read as “wherein the all-suture anchor is passed through the slot”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 7381213 B2), herein referenced to as “Lizardi” in view of Sengun (US 20130296934 A1), herein referenced to as “Sengun”.
In regards to claim 1, Lizardi discloses: An all-suture anchor assembly 100 (see Figs. 3 – 4a, col. 7, ll 7 – 16) comprising: an all-suture anchor 80, 82 (see Figs. 3 – 4a, col. 7, ll 17 – 34) consisting essentially (interpreted as “comprising” according to MPEP 2111.03 as proper support is in the applicant’s specification page 12, ll 5 through page 14, ll 9) of at least one suture strand 82 (see Fig. 3, col. 7, ll 17 – 34) and an all-suture anchoring element 80 (see Fig. 3, col. 7, ll 17 – 34); and a capture member 112 (see Figs. 3 – 4a, col. 7, ll 17 – 34) integrated with the all-suture anchor for controlled capture of various elements, the capture member 112 includes an elongated body 124 (see Fig. 3, col. 7, ll 35 – 49) having a forward first end (see annotated Fig. 3 below), a rear second end (see annotated Fig. 3 below), a catch member 142 (see Figs. 3 – 4a, col. 7, ll 17 – 34), and a lateral aperture 144 (see Figs. 3 – 4a, col. 7, ll 17 – 34) with a suture 80 passing therethrough, wherein the rear second end (see annotated Fig. 3 below claim 1) of the capture member 112 is shaped and dimensioned (see Figs. 3 – 4a, col. 7, ll 7 – 16) for selective coupling with a delivery inserter 200 (see Figs. 3 – 4a, col. 7, ll 7 – 16).   

    PNG
    media_image1.png
    830
    845
    media_image1.png
    Greyscale

Lizardi does not explicitly disclose: the all-suture anchoring element threaded along the at least one suture strand, wherein the all-suture anchoring element consist essentially of an enlarged piece of cylindrical suture material or a suture tape. 
However, Sengun teaches in a similar field of invention an all-suture anchor assembly 310 (see Figs. 4-5H) with at least one suture 20 (see Figs. 4-5H), and an all-suture anchoring element 312 (see Figs. 4-5H). Sengun further teaches: the all-suture anchoring element 312 (see Figs. 8-10, [0045]) threaded along the at least one suture strand 20 (as can be seen in Fig. 4, the suture is threaded through a lumen of the all-suturing anchoring element 312), wherein the all-suture anchoring element 312 (see Fig. 4, [0045], 312 is a cannulated suture with a central lumen that smaller suture can pass through) or a suture tape (as limitation is placed in an optional format with “or”, the suture tape will not be chosen for examination here). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lizardi to incorporate the teachings of Sengun and have the all-suture anchoring element threaded along the at least one suture strand and wherein the all-suture anchoring element consist essentially of an enlarged piece of cylindrical suture material. Motivation for such can be found in Sengun as the all-suture anchoring element consisting of an enlarged piece of cylindrical material allows it to perform as a flexible tissue anchor that can adjust between an active stressed state and an unstressed state with the adjustment of the suture that is threaded through the all-suture anchoring element, allowing the surgeon to choose when to fixate the tissue anchor and create a frictional engagement (see [0045]-[0046]). 
In regards to claim 2, the combination of Lizardi and Sengun teaches the all-suture anchor assembly according to claim 1, see 103 rejection above. Lizardi further discloses: wherein the at least one suture strand 80 has a suture first end (see col. 9, ll 6 – 11) and a suture second end (see col. 9, ll 6 – 11) which are secured together at an intersection (see col. 8, ll 61 – 67, col. 9, ll 1 – 5).  
In regards to claim 3, the combination of Lizardi and Sengun teaches the all-suture anchor assembly according to claim 1, see 103 rejection above. Lizardi further discloses: wherein the catch member 142 is a lateral slot 142 (see Fig. 3) positioned at the forward first end (see annotated Fig. 3 below claim 1) of the capture member 112.
In regards to claim 5, the combination of Lizardi and Sengun teaches the all-suture anchor assembly according to claim 1, see 103 rejection above. Lizardi further discloses: further including the delivery inserter 200 having an elongated body 214 (see annotated Fig. 3 below, figure has been annotated for convenience of the applicant to correctly reflect Lizardi’s specification reference numerals, col. 8, ll 34 – 51) a proximal first end (see annotated Fig. 3 below) provided with a handle (see annotated Fig. 3 below) for actuation and a distal second end shaped (see annotated Fig. 3 below, col. 7, ll 17 – 49) and dimensioned for selective attachment to the capture member 112.
 
    PNG
    media_image2.png
    824
    806
    media_image2.png
    Greyscale


82 is an adjustable suture strand (the suture strand can be knotted and drawn, see col. 8, ll 61 – 67, col. 9, ll 1 – 5, and col. 10, ll 31-44).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi and Sengun as applied to claim 5 above, and further in view of Frigg (US 20120071877 A1), herein referenced to as Frigg.
In regards to claims 6 and 7, the combination of Lizardi and Sengun teaches the all-suture anchor assembly according to claim 5, see 103 rejection above. The combination of Lizardi and Sengun does not explicitly teach: wherein the elongated body includes a slot extending from the distal second end to a central position along a length of the elongated body, wherein the slot is shaped such that the all-suture anchor may be passed therethrough; wherein a portion of the elongated boy proximal to the slot is provided with an elongated cannulation extending from the slot to proximal first end, and wherein the elongated cannulation is shaped and dimensioned to receive an actuation rod that engages with the all-suture anchor. 
However, Frigg teaches in a similar field of invention an all-suture anchor assembly 200 (see Figs. 4 – 6), comprising: an all suture anchor 102 (see Figs. 4 – 6) with a lateral aperture 218 (see Figs. 4 – 6), and at least one suture strand 114 (see Figs. 4 – 6). Frigg further teaches: wherein the elongated body 614 (see Figs. 17 – 20, [0058]) includes a slot 622 (see Figs. 17 – 20, [0058]) extending from the distal second end 618 (see Figs. 17 – 20, [0058]) to a central position along the length of the elongated body (see [0058], “comprises a slot 622 coaxially extending from the distal end 618 by a length selected to permit a predetermined range of motion of the pulling member 302 relative to the counterpressure member 604”, thus a center position along the length can be selected determined on the need of depth required), wherein the slot 622 is shaped such that the all-suture anchor 102 may be 622 (see Figs. 19 and 20, the all-suture anchor and the all-suture anchoring element 104 entering into area of the slot 622); wherein a portion of the elongated body 614 proximal to the slot 622 is provided with an elongated cannulation (see Fig. 17, 614 is cannulated to allow 602 to pass through) extending from the slot to the proximal first end 616 (see Fig. 17, [0058]), and wherein the elongated cannulation 614 is cannulated is shaped and dimensioned to receive an actuation rod 602 (see Fig. 17, [0058]) that engages with the all-suture anchor (see Figs. 18 – 20, suture anchor being engaged).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lizardi and Sengun to incorporate the teachings of Frigg and have a delivery inserter with the elongated body having a slot that extends to a central position along its length such that an all-suture anchor may be passed therethrough and a portion of the elongated body proximal to the slot is provided an elongated cannulation extending from the slot to the proximal first end and wherein the cannulation is shaped and dimensioned to receive an actuation rod that engages with the all-suture anchor. Motivation for such can be found in Frigg as it can be desired to apply more sutures to the suture hook prior to insertion in-vivo and a slot would allow such a function and in addition a target depth can be defined (see [0058]).
Claims 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi in view of Sengun and Frigg.
In regards to claim 11, Lizardi discloses: An all-suture anchor assembly 100 (see Figs. 3 – 4a, col. 7, ll 7 – 16), comprising: an all-suture anchor 80, 82 (see Figs. 3 – 4a, col. 7, ll 17 – 34)  consisting essentially of at least one suture strand 82 (see Fig. 3, col. 7, ll 17 – 34) and an all suture anchoring element 80 (see Fig. 3, col. 7, ll 17 – 34); and a capture member 112 (see Figs. 3 – 4a, col. 7, ll 17 – 34), wherein the capture member 112 or islet tip 112 (see Figs. 3 – 4a, col. 7, ll 17 – 34) includes an elongated body 112 (the body of the capture member/islet tip is elongated) having a forward first end the forward end of 112 near 142 and a rear second end 104 (see Fig. 3-4A, col. 7, ll 42-49) ; and a delivery inserter 200 (see Figs. 3 – 4a, col. 7, ll 7 – 16) including an elongated body 214 (see annotated Fig. 3 below claim 5, figure has been annotated for convenience of the applicant to correctly reflect Lizardi’s specification reference numerals, col. 8, ll 34 – 51) with a proximal first end (see annotated Fig. 3 below claim 5) and the distal second end (see annotated Fig. 3 below claim 5), wherein the distal second end (see annotated Fig. 3 below claim 5) is selectively coupled with the rear second end 104 of the capture member 112 (see annotated Fig. 3 below claim 5, the distal second end couples with 104). Lizardi does not explicitly teach: the all-suture anchoring element threaded along the at least one suture strand, wherein the all-suture anchoring element consists essentially of an enlarged piece of cylindrical suture material or a suture tape; the elongated body includes a slot extending from the distal second end to a central position along a length of the elongated body, wherein the all-suture anchor passed through the slot, and a portion of the elongated boy proximal to the slot is provided with an elongated cannulation extending from the slot to proximal first end, and wherein the elongated cannulation is shaped and dimensioned to receive an actuation rod that engages with the all-suture anchor.
However, Sengun teaches in a similar field of invention an all-suture anchor assembly 310 (see Figs. 4-5H) with at least one suture 20 (see Figs. 4-5H), and an all-suture anchoring element 312 (see Figs. 4-5H). Sengun further teaches: the all-suture anchoring element 312 (see Figs. 8-10, [0045]) threaded along the at least one suture strand 20 (as can be seen in Fig. 4, the suture is threaded through a lumen of the all-suturing anchoring element 312), wherein the all-suture anchoring element consist essentially of an enlarged piece of cylindrical suture material 312 (see Fig. 4, [0045], 312 is a cannulated suture with a central lumen that smaller suture can pass through) or a suture tape (as limitation is placed in an optional format with “or”, the suture tape will not be chosen for examination here). 
(see [0045]-[0046]).
The combination of Lizardi and Sengun does not explicitly teach: the elongated body includes a slot extending from the distal second end to a central position along a length of the elongated body, wherein the all-suture anchor passed through the slot, and a portion of the elongated boy proximal to the slot is provided with an elongated cannulation extending from the slot to proximal first end, and wherein the elongated cannulation is shaped and dimensioned to receive an actuation rod that engages with the all-suture anchor. 
However, Frigg teaches in a similar field of invention an all-suture anchor assembly 200 (see Figs. 4 – 6), comprising: an all suture anchor 102 (see Figs. 4 – 6) with a lateral aperture 218 (see Figs. 4 – 6), and at least one suture strand 114 (see Figs. 4 – 6). Frigg further teaches: the elongated body 614 (see Figs. 17 – 20, [0058]) includes a slot 622 (see Figs. 17 – 20, [0058]) extending from the distal second end 618 (see Figs. 17 – 20, [0058]) to a central position along the length of the elongated body (see [0058], “comprises a slot 622 coaxially extending from the distal end 618 by a length selected to permit a predetermined range of motion of the pulling member 302 relative to the counterpressure member 604”, thus a center position along the length can be selected determined on the need of depth required), wherein the all-suture anchor 102 passed through the slot 622 (see Figs. 19 and 20, the all-suture anchor and the all-suture anchoring element 104 entering into area of the slot 622), and a portion of the elongated body 614 proximal to the slot 622 is provided with an elongated cannulation (see Fig. 17, 614 is cannulated to allow 602 to pass through) extending from the slot to the proximal first end 616 (see Fig. 17, [0058]), and wherein the elongated cannulation 614 is cannulated is shaped and dimensioned to receive an actuation rod 602 (see Fig. 17, [0058]) that engages with the all-suture anchor (see Figs. 18 – 20, suture anchor being engaged).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lizardi and Sengun to incorporate the teachings of Frigg and have a delivery inserter with the elongated body having a slot that extends to a central position along its length such that an all-suture anchor may be passed therethrough and a portion of the elongated body proximal to the slot is provided an elongated cannulation extending from the slot to the proximal first end and wherein the cannulation is shaped and dimensioned to receive an actuation rod that engages with the all-suture anchor. Motivation for such can be found in Frigg as it can be desired to apply more sutures to the suture hook prior to insertion in-vivo and a slot would allow such a function and in addition a target depth can be defined (see [0058]).
In regards to claim 15, the combination of Lizardi, Sengun and Frigg teaches the all-suture anchor assembly according to claim 11, see 103 rejection above. Lizardi further discloses: wherein the capture member 112 includes a catch member 142 (see Figs. 3 – 4a, col. 7, ll 17 – 34). 
In regards to claim 16, the combination of Lizardi, Sengun and Frigg teaches the all-suture anchor assembly according to claim 15, see 103 rejection above. Lizardi further discloses: wherein the catch member 142 is a lateral slot 142 (see Figs. 3 – 4a, col. 7, ll 17 – 34) positioned at a forward first end (see annotated Fig. 3 below claim 1) of the capture member 112.
In regards to claim 20, the combination of Lizardi, Sengun and Frigg teaches the all-suture anchor assembly according to claim 11, see 103 rejection above. Frigg further teaches: wherein the slot 622 defines first and second legs (see annotated Fig. 17 and 18, Fig. 18 is a front view of Fig. 17, the slot leaves behind two legs on either side of the actuation rod).  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771    

/DARWIN P EREZO/              Supervisory Patent Examiner, Art Unit 3771